DETAILED ACTION

This Office action is in response to the amendment filed September 8, 2022.
Claims 1-20 are pending and have been examined.
Claims 1, 10-12, 14, 17, and 18 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WebSphere Message Broker – Message Flows, hereinafter WebSphere. 

Regarding claim 1, WebSphere discloses:
detecting a call for communication between applications that requires input from a plurality of threads of the applications via editing of a single control message in a queue such that the single control message reflects data from each of the applications (see at least page 659, sending control message to aggregatereply node; pages 670-671, using control messages in aggregation flows; page 662, the input node receives the responses to the multiple request messages that are generated from the fan-out flow, the aggregatereply node receives the responses and when all replies have been collected, a reply message is propagated); 
and managing multiple concurrent requests from the plurality of threads to edit the single control message via scheduling future time windows based on a current set of concurrent requests (see at least pages page 662, multiple request messages; page 48, future event table and adding to the current event table; page 69, A message flow is inherently thread-safe, and message flows can be run concurrently on more than one thread. Each message passing through a message flow for processing by a series of nodes executes on a single thread. If you want to increase the throughput of a message flow, you can increase the number of threads assigned to that message flow. With a larger number of threads, the message flow can handle peak message loads.; page 159, Aggregation is the generation and fan-out of related requests that are derived from a single input message, and the fan-in of the corresponding replies to produce a single aggregated reply message. The initial request that is received by the message flow, representing a collection of related request items, is split into the appropriate number of individual requests to satisfy the subtasks of the initial request. This process is known as fan-out, and it is provided by a message flow that includes aggregation nodes. Replies from the subtasks are combined and merged into a single reply, which is returned to the original requester (or another target application) to indicate completion of the processing. This process is known as fan-in, and it is also provided by a message flow that includes aggregation nodes.), wherein the managing also includes:
detecting an attempt by a first thread of the plurality of threads to edit the single control message while a second thread of the plurality of threads is editing the single control message; sending a message to the first thread that details a status of the single control message in response to detecting the attempt (see at least pages 45 and 46, event in the event table, event retrieved and status is updated to locked; page 842, discusses file locks and locking access to the file when being processed; page 33, adapter checks status of the event; page 1002, sending a message with status information; page 1324, polling event status); and 
responding to the call for data using the single control message in response to detecting that each of the plurality of threads has edited the single control message (see at least pages 670-671, using control messages in aggregation flows; page 662, the input node receives the responses to the multiple request messages that are generated from the fan-out flow, the aggregatereply node receives the responses and when all replies have been collected, a reply message is propagated)

Regarding claim 2, the rejection of claim 1 is incorporated, and WebSphere further discloses:
wherein the status includes an indication that the single control message has been created (see at least page 47, event status in the event table; page 57, check if object exists)

Regarding claim 3, the rejection of claim 1 is incorporated, and WebSphere further discloses:
wherein the status includes an indication that the single control message is being edited by one of the plurality of threads (see at least page 47, event status in the event table including event locked)

Regarding claim 4, the rejection of claim 3 is incorporated, and WebSphere further discloses:
maintaining a table that includes the indication that the single control message is being edited by one of the plurality of threads (see at least page 47, event status in the event table including event locked); and 
updating the table to indicate that the single control message is not being edited by any of the plurality of threads in response to detecting that the single control message is within the queue (see at least page 47, event status in the event table including ready)

Regarding claim 5, the rejection of claim 1 is incorporated, and WebSphere further discloses:
wherein the status includes an indication that the single control message has not been created (see at least page 47, event status in the event table; page 57, check if object exists)

Regarding claim 6, the rejection of claim 1 is incorporated, and WebSphere further discloses:
identifying a number of the plurality of threads that are going to edit the single control message, wherein the responding to the call is in response to detecting that each of the number of the plurality of threads has edited the single control message (see at least pages 670-671, using control messages in aggregation flows; page 662, the input node receives the responses to the multiple request messages that are generated from the fan-out flow, the aggregatereply node receives the responses and when all replies have been collected, a reply message is propagated; page 680, each message accepted increments the quantity count and event handler is satisfied when the number of messages accepted equals the configured quantity and the message collection is ready for propagation)

Regarding claim 7, the rejection of claim 1 is incorporated, and WebSphere further discloses:
wherein the attempt by the first thread includes details on a manner in which the first thread will interact with the single control message in response to the first thread being given access with the single control message, wherein these details include the first thread planning to put the single control message back after editing rather than permanently delete the single control message (see at least page 57, object operations include update (also delete))

Regarding claim 8, the rejection of claim 1 is incorporated, and WebSphere further discloses:
wherein the status includes a notification of a first future time window in which the first thread is directed to edit the single control message (see at least page 48, future event table)

Regarding claim 9, the rejection of claim 8 is incorporated, and WebSphere further discloses:
releasing the single control message to the first thread during the first future time window in response to determining that an amount of time that it will take for the single control message to become available is greater than a predetermined holding time of the attempt by the first thread to edit the single control message (see at least page 48, future event table and adding to the current event table)

Regarding claims 14-16 and 18-20, the scope of the instant claims does not differ substantially from that of claims 1-4.  Accordingly, claims 14-16, 18, and 20 are rejected for the same reasons as claims 1, 4, 3, 1, and 4, respectively, and claim 19 is rejected for the same reasons as claims 2 and 3. 

Response to Arguments
Rejection of claims under §102(a)(1):
Applicant’s arguments with respect to the claims have been fully considered but are not persuasive.  Applicants remarks are related to the newly added limitations which are addressed in the rejections above.

Allowable Subject Matter
Claims 10-13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        


/S. SOUGH/
SPE, AU 2192/2194